Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.
 
Claims 1-8 and 23 are currently being examined.

Claim Objections
Claim 1 is objected to because of the following informalities:  in lines 14 and 15 “the interior cavity” should read as – the hollow interior cavity --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites in lines 14-16 “the fuel gallery having a conduit that extends longitudinally and is axially centered within the interior cavity of the centerbody” but the disclosure as originally filed does not support that the fuel gallery is axially centered.  Figures 4 and 5 do not show the fuel gallery is axially centered and the specification does not describe the fuel gallery as being axially centered. 
In Fig. 4, the axis of symmetry 302 is not drawn through the fuel gallery 338 and the view in Fig. 5 does not show the fuel gallery 338. Specification para. 0038 states “The centerbody 308 is disposed co-axially with the axis of symmetry 302” but the specification is silent regarding the fuel gallery 338 being axially centered or as being disposed co-axially with the axis of symmetry 302. 
Therefore, the recitation in claim 1 “is axially centered” with regards to the fuel gallery is new matter.
Claim 23 recites in lines 3-4 “the conical portion radially narrowing from the trailing edge of the annular splitter towards the downstream end” which is not supported by the disclosure as originally filed. 
The specification as originally filed is silent regarding the recitation. In regards to elected Species A drawn to Figs. 4-5 which is the only species which has an annular splitter, specification para. 0037 is the only paragraph that describes a conical second body portion 326 and 326 is described as downstream of cylindrically-shaped first body portion 324. 
In the recitation above, “the conical portion radially narrowing” can be interpreted in at least two ways with narrowing interpreted as lessening in width or extent per Merriam-Webster online dictionary. The first interpretation is that the radius of the conical portion is lessening or decreasing, and the second interpretation is that the radial wall thickness of the conical portion is lessening or decreasing. In Fig. 4, per the first interpretation, the radius of conical second body portion 326 is decreasing in a direction towards the downstream end 322 of centerbody 308. However, in Fig. 4, per the second interpretation, the radial wall thickness of the conical second body portion 326 actually increases in the direction towards the downstream end 322 for at least some of its longitudinal length.  
In Fig. 4 and considering only the first interpretation of “the conical portion radially narrowing” the conical second body portion 326 is radially narrowing from the cylindrically-shaped first body portion 324, not from the trailing edge 330 of the annular splitter 310.  As can be seen in Fig. 4, cylindrically-shaped first body portion 324 extends from the trailing edge 330 of the annular splitter 310 towards the downstream end 322 and the conical second body portion 326 extends from the cylindrically-shaped first body portion 324 towards the downstream end.  The conical second body portion 326 does not extend from the trailing edge 330 of the annular splitter 310 and therefore, the conical portion is not radially narrowing from the trailing edge of the annular splitter towards the downstream end 322. Explained in another way, the conical second body portion 326 does not extend from an axial location of the trailing edge of the annular splitter but extends from an axial location of the cylindrical portion towards the downstream end.  
In addition, the cylindrical first body portion 324 is not radially narrowing per either of the first or second interpretations discussed above, since in Fig. 4 the radius and the radial wall thickness of 324 are constant towards the downstream end. 
Therefore, the recitation in claim 23 is new matter.
Claims dependent upon the claims rejected above are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai et al. 20180156464.
	Regarding independent claim 1, Dai discloses
a premixer (assembly of Fig. 5) for a combustor (56 Figs. 1-3), comprising: 
a centerbody (labeled in annotated Fig. 5) disposed along an axis of symmetry (axis X in Fig. 5), the centerbody including a hollow interior cavity (labeled in annotated Fig. 5-A where the hollow interior cavity is annular and is surrounded by the annular wall labeled annular splitter in annotated Figs. 5 and 5-A); 
a swirler assembly (202 Fig. 5) disposed radially outward of the centerbody, the swirler assembly including at least one swirler (center swirler 222, outer swirler 218 Fig. 5; para. 68) configured to impart a tangential velocity component to an air flow passing therethrough (a swirler by definition imparts swirl to an airflow flowing through it and the swirl angle is the angle whose tangent is equal to the tangential velocity divided by the axial velocity); 
an annular peripheral wall (labeled in annotated Fig. 5) disposed radially outward of the centerbody and the swirler assembly such that a mixing duct (annular mixer passage 208 Fig. 2; para. 68) is defined between the annular peripheral wall and the centerbody, downstream from the swirler assembly; 
an annular splitter (labeled as splitter in annotated Fig. 5) positioned radially inward of the swirler assembly and radially outward of the centerbody such that a radial gap (labeled in annotated Fig. 5) is defined between the annular splitter and an outer surface (labeled in annotated Fig. 5) of the centerbody, wherein the annular splitter includes a trailing edge (labeled in annotated Fig. 5) which extends axially aft of the swirler assembly (trailing edge extends axially aft of 202 as shown in annotated Fig. 5 where aft is interpreted per para. 22 in instant specification); 
a fuel gallery (labeled in annotated Fig. 5-A) disposed inside the hollow interior cavity of the centerbody (in annotated Fig. 5, the labeled centerbody includes fuel manifold 210 which is an annular structure in Fig. 5 and is described in paras. 71 and 72 and the fuel gallery labeled in annotated Fig. 5-A is inside the hollow interior cavity inside 210), the fuel gallery having a conduit that extends longitudinally (the fuel gallery has the annular conduit labeled in annotated Fig. 5-A which extends longitudinally along axis X) and is axially centered within the hollow interior cavity of the centerbody (as shown in annotated Fig. 5-A, the annular conduit, the hollow interior cavity and 210 are all axially centered about axis X and the annular conduit is therefore axially centered within the hollow interior cavity); and 
a plurality of tubular fuel injectors (fuel jets 232 with two labeled in annotated Fig. 5-A where 232 are tubular) extending radially outward from the fuel gallery (as shown in annotated Fig. 5-A the fuel injectors 232 extend radially outward from the fuel gallery) and spanning the hollow interior cavity (the fuel injectors span the hollow interior cavity as shown in annotated Fig. 5-A) and passing through a plurality of injector ports (labeled in annotated Fig. 5-A which are holes shown in outer surface 234 which is the outer surface of the annular splitter and per para. 72 the tubular fuel injectors 232 extend through the outer surface 234 which is therefore through the injector ports in outer surface 234 so that fuel is able to be injected from the multiple of fuel injectors 232 into the airstream outward of the outer surface 234) communicating with an outer surface of the annular splitter (the injector ports communicate with outer surface 234 in annotated Fig. 5-A, para. 72),
wherein the plurality of injector ports are located downstream of the swirler assembly (as seen in annotated Fig. 5-A injector ports are downstream of swirler assembly 202).

    PNG
    media_image1.png
    652
    990
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    643
    811
    media_image2.png
    Greyscale

Regarding claim 2, Dai discloses a plurality of struts (214 Fig. 5 para. 68) that span the radial gap between the annular splitter and the outer surface of the centerbody, so as to divide the radial gap into a plurality of slots (as seen in Fig. 10).

Regarding claim 3, Dai discloses the plurality of struts are configured so they do not impart a tangential velocity component to air passing through the plurality of slots (inner vanes 214 may not have an aerodynamic aspect and can be described as struts or attachment points per para. 68).

Regarding claim 4, Dai discloses the plurality of struts are configured so they impart a tangential velocity component to air passing through the plurality of slots (inner vanes 214 may have an aerodynamic aspect imparting swirl per para. 68 and 70 which implies imparting a tangential velocity component to air).

Regarding claim 6, Dai discloses the swirler assembly includes: an inner swirler (center swirler 222 Fig. 5 para. 69) and an outer swirler (outer swirler 218 Fig. 5 para. 69) separated from each other by an annular hub (labeled in annotated Fig. 5).

Regarding claim 7, Dai discloses the inner and outer swirlers are counter- rotating (para. 70).

Regarding claim 8, Dai discloses a combustor (56 Fig. 1) for a gas turbine engine (Fig. 1), comprising: 
an annular inner liner (labeled in annotated Fig. 3); 
an annular outer liner (labeled in annotated Fig. 3) spaced apart from the annular inner liner; 
a domed end (labeled in annotated Fig. 3) disposed at an upstream end (labeled in annotated Fig. 3) of the annular inner and outer liners, the domed end including at least one annular dome (labeled in annotated Fig. 3), wherein each annular dome includes an annular array of premixers according to claim 1 (embodiment where main fuel injection system 120 may only be located in the bulkhead assembly 84 per para. 66, where 84 is the assembly of the domed end as seen in Fig. 3, and the fuel injection system 120 includes fuel nozzles located in an associated mixer to each form an annular main mixer 200 of Fig. 5 per para. 67).

    PNG
    media_image3.png
    649
    975
    media_image3.png
    Greyscale


Claim(s) 1 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myers et al. 20120073302.

	Regarding independent claim 1, Myers discloses
a premixer (assembly of fuel nozzle 28 in Fig. 2) for a combustor (16 Fig. 1 para. 17), comprising: 
a centerbody (labeled in annotated Fig. 2) disposed along an axis of symmetry (labeled in annotated Fig. 2 since fuel nozzle 28 has a plurality of concentric tubes per para. 20), the centerbody including a hollow interior cavity (labeled in annotated Fig. 2); 
a swirler assembly (assembly of swirler vanes 52 Fig. 2) disposed radially outward of the centerbody, the swirler assembly including at least one swirler (swirler vanes 52 of Fig. 2 para. 20) configured to impart a tangential velocity component to an air flow passing therethrough (swirler vanes 52 impart a swirling pattern to the primary air 42 per para. 20, i.e. swirler vanes 52 impart a tangential velocity component to airflow 42 since a swirler by definition imparts swirl to an airflow flowing through the swirler and the swirl angle is the angle whose tangent is equal to the tangential velocity divided by the axial velocity); 
an annular peripheral wall (sleeve 110 in Fig. 2) disposed radially outward of the centerbody and the swirler assembly (as shown in annotated Fig. 2 110 is radially outward of both the centerbody and swirler vanes 52) such that a mixing duct (pre-mixing annulus 60 in Fig. 2 para. 20) is defined between the annular peripheral wall and the centerbody (as shown annotated Fig. 2 60 is defined between the centerbody and 110), downstream from the swirler assembly (60 is downstream of swirler vanes 52 in Fig. 2); 
an annular splitter (labeled in annotated Fig. 2) positioned radially inward of the swirler assembly and radially outward of the centerbody such that a radial gap (labeled in annotated Fig. 2) is defined between the annular splitter and an outer surface (labeled in annotated Fig. 2) of the centerbody, wherein the annular splitter includes a trailing edge (labeled in annotated Fig. 2) which extends axially aft of the swirler assembly (as shown in annotated Fig. 2 trailing edge extends axially aft where aft is interpreted per para. 22 in instant specification); 
a fuel gallery (pre-mix passage 82 in Fig. 2 para. 24) disposed inside the hollow interior cavity of the centerbody (as shown 82 is disposed inside the hollow interior cavity in annotated Fig. 2), the fuel gallery having a conduit (labeled in annotated Fig. 2) that extends longitudinally and is axially centered within the hollow interior cavity of the centerbody (as shown in annotated Fig. 2, the conduit extends longitudinally and is axially centered within the hollow interior cavity); and 
a plurality of tubular fuel injectors (injection tubes 92 in Fig. 2 para. 26) extending radially outward from the fuel gallery (injection tubes 92 are radially extending outward from 82 per para. 26) and spanning the hollow interior cavity (92 span hollow interior cavity in annotated Fig. 2) and passing through a plurality of injector ports (injection bores 90 in tube 64 of the annular splitter where injector tubes 92 pass through injection bores 90 as shown in annotated Fig. 2 and per para. 26) communicating with an outer surface of the annular splitter (labeled in annotated Fig. 2 where injection bores 90 fluidly communicate with the outer surface as shown by fuel 70 flowing out of 90 and per para. 26),
wherein the plurality of injection ports are located downstream of the swirler assembly (in annotated Fig. 2 90 are downstream of swirler vanes 52).

    PNG
    media_image4.png
    872
    1370
    media_image4.png
    Greyscale



Regarding claim 23, Myers further discloses the centerbody has an upstream end (labeled in annotated Fig. 2) and a downstream end (labeled in annotated Fig. 2), and a conical portion (labeled in annotated Fig. 2-A) between the upstream end and the downstream end, the conical portion radially narrowing from the trailing edge of the annular splitter towards the downstream end (the conical portion radially narrows from the trailing edge to the downstream end as shown in annotated Fig. 2-A), the conical portion defining an exit (labeled in annotated Fig. 2-A) at the downstream end.

    PNG
    media_image5.png
    892
    703
    media_image5.png
    Greyscale

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Graves 5603211.

Regarding claim 5, Dai already discloses the struts are configured so they impart the tangential velocity component to air passing through the slots as discussed above in claim 1 but is silent regarding the tangential velocity component of air passing through the slots is less than the tangential velocity component imparted by the swirler assembly to air passing therethrough.
Graves teaches a fuel/air mixer for a combustor used on a gas turbine engine (Col 1 lines 10-12). Graves teaches swirlers 52 (inner), 60 (center), 64 (outer) in Fig. 1 where each has a swirl angle (which is the angle whose tangent is equal to the tangential velocity divided by the axial velocity) where swirler 52 has a swirl angle of 50 degrees, swirler 60 has a swirl angle of 60 degrees and swirler 64 has a swirl angle of 70 degrees, meaning the tangential velocity component to air passing through the inner swirler 52 is less than the tangential velocity component of the center swirler 60 and also of the outer swirler 64 (Col 3 lines 66-67 to Col 4 lines 1-54). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Dai to have the tangential velocity component of air passing through the slots be less than the tangential velocity component imparted by the swirler assembly to air passing therethrough as taught by Graves to reduce smoke production and increase relight stability in the combustor of a gas turbine engine (Graves Col 1 lines 51-53).

Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive. Applicant argues that the fuel manifold 210 of prior art Dai can be seen as a “donut” and is not extending longitudinally while being axially centered within the centerbody 216.  However, even though the fuel manifold 210 of Dai is annular like a donut, the fuel manifold 210 is three dimensional and extends longitudinally as well as radially. Also as shown below, the annular conduit of the fuel gallery of the 102 rejection discussed in the Final Rejection as well as in the current office action above is axially centered about axis X.
Applicant also argues Dai does not have a plurality of tubular fuel injectors extending radially outward from the fuel gallery and spanning the hollow interior cavity and passing through a plurality of injector ports… However, as shown in annotated Figs. 5 and 5A, Dai does disclose those features. Fuel jets 232 are shown as tubes in Fig. 5 which connect the fuel gallery to the outer surface 234 per para. 72 to allow fuel to be injected and the tubes span the hollow interior cavity in which the fuel gallery is located. 
Applicant’s arguments regarding prior art Loprinzo are moot since Loprinzo is no longer used in the current rejections.

    PNG
    media_image6.png
    406
    683
    media_image6.png
    Greyscale


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                   
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        


/A.J.H./Examiner, Art Unit 3741